Title: Cash Accounts, December 1760
From: Washington, George
To: 



[December 1760]



Contra


Decr 10—
By George Taylor’s Balle pr Acct 20/—Club at Hughs’s 1/
£ 1. 1. 0


11—
By hire of a Boat to go to Mr Rozer’s 10/. Club at Masons 1/6
0.11. 6


12—
By Colo. Carlyle’s Servts given 10/
0.10. 0



By Mr Muirs Acct for 2000—10d. Nails
1. 0. 0


13—
By Jno. Carney for a horse £10
10. 0. 0



By Saml Johnston for 15 head of Sheep a 6/6
4.17. 6



By Ditto for a horse had of Jos[ep]h Gardner
12.18. 0


15—
By Gilbt Simpson for 42 Barrels of Corn a 7/6
15.15. 0



Ditto for 1 stack of Tops & 3 of Blades
9. 0. 0


16—
By  Lovett. a New Englandman—Maryld viz. C[urrenc]y





   
      
         For 100 wt of dryed Cod
          1. 0.0
      
      
      
         ½ Barrl Pickled Do
          1. 0.0
      
      
         1 Axe
          0.10.0
      
      
         4 flag bottom’d Chairs @ 3/
          0.12.0
      
      
         2 Buckets—@ 2/
          0. 4.0
      
      
         
         £3. 6. V:C: is
      
   





2.12. 3


18—
By Wm Leake for puttg a Chimy to School Ho. & plg Ditto
3. 5. 0



By Valentine Crawford for a Waggon & 1 Horse &ca
20. 0. 0



By Patrick Grace for Thrashing
3. 0. 0



By 2 Sows big of Pig @ 10/
1. 0. 0


22—
By Joseph Ransom in full for Working at my Mill
0.12. 0



By Cash lent Jno. Askew
16. 0. 0



By Richd Ryder (in gold) for 7,200 Shingles
6. 9. 6


27—
By Alexandria Lottery Tickets
5.10. 0



By gave a Beggar
0. 5. 0



By Money lost or pd & not charged
101. 0.11 ½


